Case 6:20-cv-00647-RBD-DCI Document 42 Filed 12/07/20 Page 1 of 2 PageID 263




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ULYSSES LEWIS,

       Plaintiff,

v.                                                       Case No. 6:20-cv-647-Orl-37DCI

U.S. ANESTHESIA PARTNERS, INC.;
and ROBERT HALF
INTERNATIONAL, INC.,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiff sued Defendants for violations of the Americans with Disabilities Act. (See

Docs. 1, 24.) When Plaintiff’s counsel withdrew, U.S. Magistrate Judge Daniel C. Irick

advised Plaintiff of the responsibilities of pro se litigants. (Doc. 39, ¶¶ 4–7.) Judge Irick

also ordered Plaintiff to show cause why he should not be sanctioned, including

dismissal, for failure to attend a hearing in the case. (Doc. 39 (“Show Cause Order”).)

Plaintiff didn’t respond to the Show Cause Order, so Judge Irick recommends dismissing

the case for failure to prosecute. (Doc. 41 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

R&R is due to be adopted in its entirety.


                                             -1-
Case 6:20-cv-00647-RBD-DCI Document 42 Filed 12/07/20 Page 2 of 2 PageID 264




      Accordingly, it is ORDERED AND ADJUDGED:

      1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation

             (Doc. 41) is ADOPTED, CONFIRMED, and made a part of this Order.

           2. Plaintiff’s Amended Complaint (Doc. 24) is DISMISSED WITHOUT

             PREJUDICE for want of prosecution under Local Rule 3.10. If Plaintiff

             wishes to further pursue his claims, he must initiate a new action.

      3.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on December 7, 2020.




Copies to:
Counsel of Record
Pro Se Party




                                          -2-
